                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA
                                              CASE NUMBER: 21 CR 336
                    v.
                                              UNDER SEAL
ULISES AVINA, a/k/a “Chapo”
ANTONIO SEGURA, a/k/a “Lu Lu”
YARNELL ALLEN,
OSCAR BALDERAMA, a/k/a “Spider”
and
RAFAEL MEDELLIN JR., a/k/a “Rafa”

                                      ORDER

      The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, having moved this Court

to Seal the Complaint, Affidavit, Arrest Warrant, and Motion to Seal, and having

demonstrated good cause in support of its motion,

      IT IS HEREBY ORDERED THAT the Complaint, Affidavit, Arrest Warrant,

and Motion to Seal be sealed until the time of arrest of the defendant in this case or

further order of the Court, whichever occurs earlier. This Order does not prohibit law

enforcement personnel from disclosing the Complaint, Affidavit, and Arrest Warrant

as necessary to facilitate the enforcement of criminal law, including the execution of




                                          1
the warrant, or to any federal official to assist the official receiving the information

in the performance of that official’s duties.



ENTER:



SUSAN E. COX
United States Magistrate Judge

DATE: May 25, 2021




                                            2
